Citation Nr: 1627044	
Decision Date: 07/07/16    Archive Date: 07/14/16

DOCKET NO.  13-09 614A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for bilateral peripheral artery vascular disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1975 to January 1976.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from the June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  Following that decision, the Veteran filed a statement in November 2010 wherein he reported VA treatment for his peripheral artery vascular disease (PVD).  VA treatment records were associated with the claims file in December 2010.  The AOJ readjudicated the issue in May 2011.  The Veteran submitted a notice of disagreement in September 2011.  As relevant and pertinent evidence was submitted within a year of the original denial of PVD, the Board finds that the appeal stems from the June 201 rating decision, and considers this appeal on a de novo basis.  See Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011).

The Veteran testified at a hearing before the Board in May 2016.  A transcript is of record.

The appeal is REMANDED to the AOJ. VA will notify the Veteran if further action is required.

REMAND

A VA (QTC) examination was performed in June 2010, which diagnosed the Veteran with bilateral peripheral artery disease.  An opinion as to the possible causal relationship between the diagnosis and the Veteran's military service was not provided.  Once VA undertakes the effort to provide an examination when developing a service-connection claim, VA must provide an adequate examination.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).   A remand is necessary in order to provide the Veteran with an adequate examination, which includes obtaining a medical opinion addressing the etiology of his PVD.


Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records and private treatment records and associate the records with the claims file.  Any negative reply should be properly included in the claims file.

2.  Following the completion of the above, make arrangements for the Veteran to be afforded a VA examination.  The claims file must be provided to the examiner for review in conjunction with the examination and the examiner must indicate whether the claims file was reviewed.  The examiner is asked to accomplish the following:

Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's bilateral peripheral artery disease had onset during the Veteran's service, within one year of service discharge, or is otherwise etiologically related to service.  Any lay history provided by the Veteran should be given full consideration and discussed.   The examiner must address the likelihood that the bilateral PVD was caused or aggravated by the "excessive" walking, running, and training that occurred during the Veteran's active service between April 1975 and January 1976.

A complete and thorough rationale must be provided for all opinions.  If the examiner cannot provide an opinion without resorting to speculation then he or she must provide a complete and thorough rationale as to why an opinion cannot be provided.

3.  Thereafter, the AOJ should re-adjudicate the claim.  If the benefit sought on appeal is not granted in full, the AOJ must provide a supplemental statement of the case to the Veteran and his representative.  An appropriate period of time should be allowed for response.  The claims file should then be returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


